DETAILED ACTION

Introduction
Claims 1-20 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN201910251676.0 filed in China on 03/29/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2020, 2/5/2021, and 6/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Thus the phrase “The embodiments of the present disclosure provide” should be removed.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities: 
In Claim 7, “further comprises” should instead read “further comprising”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 15
Additionally, the limitation for determining/determine “local quality of each trajectory segment based on trajectory data of the trajectory segment and road information of the road where the trajectory segment is located” renders the claims indefinite. The limitation recites determining local quality for “each trajectory segment” but recites this is based on data or information of “the” trajectory segment. It is not clear whether the recitations of “the trajectory segment” are intended to refer to each respective trajectory segment for which local quality is determined (i.e. local quality is individually determined for each segment based on each respective segment’s trajectory data and road information), or alternatively if the claim is reciting some single determination of local quality that is indicative of quality of each segment, but is based on some single segment’s trajectory data and road information. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as determining local quality of each trajectory segment based on each respective segment’s trajectory data and road information.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-7), Claim 8 (for Claims 9-14) and Claim 15 (for Claims 16-20) and for failing to cure the deficiencies listed above.
Regarding Claim 1, the claim is indefinite as it is not clear what is performing the method. It is completely unclear if all the steps of the method are performed by some computer on a vehicle, or a remote computer, or if some steps may be performed by a driver or operator, manually, or some combination of these. The varying interpretations lead to varying scopes of the claimed method, rendering the claim indefinite. For the purposes of examination, the claim is interpreted as being performed by a computer processor.  
Claims 2-7 
Regarding Claims 2, 9, and 16, the term “deviation region” renders the claims indefinite. It is not clear from the claim what a deviation region represents, and how the word “deviation” characterizes or limits the region. The specification (e.g. p. 10) provides an example but not an explicit definition for the term. It is not clear whether the term in the claim must correspond to a region enclosed by trajectory points and a road as described in the specification or if the term is broader and may correspond to other regions associated with some deviation. The scope of the claim is therefore indefinite. For the purposes of examination, the term is interpreted as any region in mapped space in which deviation is present or will be evaluated.
Additionally, the limitations for determining/determine “a deviation weight of the travel trajectory…” renders the claims indefinite. It is not clear what a “deviation weight” is, or represents. For example, it is not clear if “weight” is being used in the typical mathematical sense to refer to a coefficient that is multiplied by some other value (and if so, which value), or alternatively if the deviation weight is merely a value representing a degree of deviation, or something else.  The scope of the claim is therefore indefinite. For the purposes of examination, the term deviation weight is interpreted as any value representing deviation between the trajectory and road data.
Additionally, the deviation weight is stated to be based on projection distances and time differences. However, the meaning of both of these terms is unclear, as the “projection distance” is stated to be of a trajectory point, but there is no second reference from which a distance could be determined, and the time difference is stated to be between points, but is it entirely unclear whether the time difference refer to some real or expected travel time between the recited points, or some time difference of when the data of those points was gathered, or something else entirely, and is not clear how this is determined. The limitation is therefore unclear, and the claims are indefinite. For the purposes of examination, the projection distance is interpreted as a distance between a trajectory point 
Regarding Claims 3, 10, and 17, the term “projection distance” renders the claims indefinite. The “projection distance” is stated to be of a trajectory point, but there is no second reference from which a distance could be determined. It is not clear if the distance is a distance from the road, or another trajectory point, or something else, and it is not clear how the phrase “projection” limits the distance. Thus the scope of the term and claims are indefinite. For the purposes of examination, the projection distance is interpreted as a distance between a trajectory point and road.
Additionally, the terms “a travel direction” and “road direction” render the claims indefinite. It is not clear what the travel direction refers to, and whether it is purely described by the trajectory (for example a direction to an adjacent trajectory point), or is a travel path or some person or vehicle that has recorded the trajectory. It is similarly unclear what the road direction is, and whether it refers to some average or overall direction between an origin and destination, or if it refers to a local or instantaneous direction on a road (e.g. a tangent) and if so, what point on the road is used to determine or correspond to the direction. For the purposes of examination, the travel direction is interpreted a heading of a probe vehicle and the road direction is interpreted as any direction associated with a road link.
Additionally, 
Regarding Claims 4, 11, and 18, the phrase “a current sliding window of the travel trajectory based on a length threshold of sliding window” renders the claims indefinite. Particularly, it is not clear whether the “length threshold of sliding window” is intended to recite “the” sliding window (i.e. the current sliding window) or alternatively if the length threshold is merely some predetermined value for all sliding windows. The scope of the phrase and claims are therefore indefinite. For the purposes of examination, the phrase is interpreted as reciting the length being based on some fixed or predetermined threshold length.
Additionally, the “dividing” limitation and the use of the term “the trajectory segment” renders the claims indefinite. The claims recite a smoothness of “the trajectory segment” in the sliding sub-window to obtain “the trajectory segment” in the sliding sub-window. It is not clear how the trajectory segment is obtained based on the smoothness, if the trajectory segment must already be known in order to evaluate smoothness. The scope of the phrase and claims are therefore indefinite. For the purposes of examination, the limitations are interpreted as any determination of sliding windows based on smoothness.
Additionally, the limitations for “dividing” of the sliding window or sub-window render the claims indefinite. The first dividing is stated to occur based on a fork and the second dividing of each sliding sub-window is stated to result in obtaining the trajectory segment. However, it is not clear how dividing a sliding window results in a segment (a sliding window, as understood by the examiner, being a set of consecutive points along the trajectory which are considered or evaluated as a set before the sliding window moves, for evaluation of the next set of points). It is not clear, for example, if all trajectory points in a divided sub-window are at some point determined to correspond to a trajectory segment, or if some other method of determination is used. Upon further review of the specification for clarification (see e.g. p. 14-15 block 350) it is stated that a new segment can be determined by evaluating an angle between adjacent trajectory points. However, it is completely unclear how or why 
Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 4 (for Claim 5), Claim 11 (for Claim 12) and Claim 18 (for Claim 19) and for failing to cure the deficiencies listed above.
Regarding Claims 5, 12, and 19, the entirety of the claims is indefinite. The claims are stated to further narrow the dividing of each sub-window, however the claim body recites evaluation of smoothness to determine the starting point of a new trajectory segment rather than a dividing of a sub-window into smaller window parts. It is completely unclear how the dividing of a window is related to the determining of a starting point, and why the window would need to be divided if the evaluation only relies upon adjacent trajectory points. The claims are therefore indefinite. For the purposes of examination, any dividing of a trajectory by using an angle threshold is understood to read on the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 1, 8, and 15, the claims recite functions for determining a road where a trajectory is located by matching, determining global quality, dividing the trajectory into mental process, capable of being performed in a human mind, or manually using pen and paper (see MPEP 2106.04(a)(2)(III)). Particularly, the functions could be performed by a human receiving trajectory coordinates and map data and mentally or manually performing the required evaluations and judgment to determine quality values and divide a trajectory. Thus the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claims are the one or more processors in Claim 8 (additionally Claim 1 is interpreted as being performed by a computer processor – see Claim Rejections under 112(b)), and the memory in Claim 8 and computer readable storage medium in Claim 15. These elements are generic computer components, recited at a high level of generality. The claims do not provide any improvement in computer hardware or computing functionality, and thus the claims act as mere instructions to “apply” the abstract idea, and to use the generic computer components as tools to perform the abstract idea, which does not integrate a judicial exception into a practical application (see MPEP 2106.05(f)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the one or more processors and the memory and computer readable storage medium. For the same reasons as above, these elements are generic computer components, recited at a high level of generality, the claims act as mere instructions to “apply” the abstract idea, and to use the generic computer components as tools to perform the abstract idea, which does not provide significantly more (see MPEP 2106.05(f)). 
Thus the claims are not patent eligible. 
Regarding Dependent Claims 2-7, 9-14, and 16-20,
Claims 2, 3, 9, 10, 16, and 17 further narrow the determining of global quality. These functions are further steps of the abstract idea of a mental process, as a human can manually or mentally perform the recited evaluations and judgment to determine global quality. The claims do not add any additional elements.
Claims 4, 5, 11, 12, 18, and 19 further narrow the dividing of the trajectory. These functions are further steps of the abstract idea of a mental process, as a human can manually or mentally perform the recited evaluations and judgment. The claims do not add any additional elements.
Claims 6, 13, and 20 further narrow the determining of local quality. These functions are further steps of the abstract idea of a mental process, as a human can manually or mentally perform the recited evaluations and judgment to determine local quality. The claims do not add any additional elements.
Claims 7 and 14 further recite a filtering operation, which is a further step of a mental process of evaluation or decision making which can be done mentally or manually. The claims do not add any additional elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published Application US2020/0011684A1 (McErlain, II et al.).
Regarding Claim 1, McErlain, II et al. discloses a method (see Figures 6, 7, Claim 10, a method carried out by processors executing instructions from a non-transitory computer readable medium) for determining quality of trajectory-matching data (see [0073 the process of the computing device identifying a degree to which probe data deviates from roads), comprising:
determining a road where a travel trajectory is located by matching the travel trajectory with roads in a road network (see Figure 6, [0077], step 606 identifying a closest match between the probe points (travel trajectory) and stored roads);
determining global quality of the travel trajectory based on road information of the road where the travel trajectory is located and data of the travel trajectory (see [0080-0082] steps 610-614, identifying the mean signed normal distance or generating accuracy values for the road segment (the segment being global compared to a local subsegment) based on the road and travel trajectory from step 606);
dividing the travel trajectory into at least two trajectory segments (see [0078-0079] identifying subsegments); and
determining local quality of each trajectory segment based on trajectory data of the trajectory segment and road information of the road where the trajectory segment is located (see [0079-0080] a distance between a probe point and subsegment, and [0044] a mean signed normal distance can be determined for each road subsegment (the subsegment being local compared to the global overall “segment”), which is based on the road and travel trajectory from step 606).

In the alternative, Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication US2017/0178499A1 (Dong et al.).

Regarding Claim 1, Dong et al. discloses a method for determining quality of trajectory-matching data (see [0036], Claim 1, map matching confidence calculation [0053] using a processor and instructions on memory), comprising:
determining a road where a travel trajectory is located by matching the travel trajectory with roads in a road network (see Figure 3, [0032] a map matching process carried out by map matcher 303);
determining global quality of the travel trajectory based on road information of the road where the travel trajectory is located and data of the travel trajectory (see Claim 1, a confidence value indicative of the map matching process, i.e. a value representative of the global matching quality based on the map matching between GPS data (trajectory) and roads);
dividing the travel trajectory into at least two trajectory segments (see [0036] the GPS data (trajectory) divided into segments defined by sliding windows); and
determining local quality of each trajectory segment based on trajectory data of the trajectory segment and road information of the road where the trajectory segment is located (see [0038] a confidence can be calculated for each sliding window).

Regarding Claim 4, Dong et al. discloses the method of claim 1, wherein dividing the travel trajectory into at least two trajectory segments comprises:
determining a current sliding window of the travel trajectory based on a length threshold of sliding window (see [0036] a sequence of GPS data (trajectory) is divided into sliding windows, and may use a fixed length (length threshold));
 (see [0042, 0044], the sliding windows are determined in order to maximize the shape amount, and see Figure 4C, 4D, the intersection (fork) of Road A and Road B provide shape to the trajectory data); and
dividing each sliding sub-window based on a smoothness of the trajectory segment in the sliding sub-window to obtain the trajectory segment in the sliding sub-window, the smoothness being an angle between directions of adjacent trajectory points (see [0044] the sliding windows generated to maximize the shape data, which (see Figure 9) relies on the angle θ between adjacent trajectory lines which are defined by the GPS points).

Regarding Claim 7, Dong et al. discloses the method of claim 1, further comprises:
in response to a request for obtaining map-matching data, filtering travel trajectories based on the global quality and the local quality of the trajectory points included in the travel trajectory (see [0050] in response to gathering map-matching data for a traffic congestion index, “these data (low confidence) can just be ignored” i.e. filtering the data based on the confidence for a road (global quality) which is [0036, 0038] dependent on the local quality).

Regarding Claims 8, 11, 14, 15, and 18: all limitations as recited have been analyzed with respect to Claims 1, 4, and 7. Claims 8, 11, and 14 pertain to an apparatus corresponding to the method of Claims 1, 4, and 7. Claims 15 and 18 pertain to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claims 1 and 4. Claims 8, 11, 14, 15, and 18 do not teach or define any new limitations beyond Claims 1, 4, and 7, and therefore are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0011684A1 (McErlain, II et al.) in view of Published Application WO2020/109516A1 (Holder).

Regarding Claim 2, McErlain, II et al. discloses wherein determining the global quality of the travel trajectory based on the road information of the road where the travel trajectory is located and the data of the travel trajectory (see [0080-0082] generating the mean signed normal distance for the segment, based on the data from step 606) comprises:
determining a deviation region of the travel trajectory based on the road information of the road where the travel trajectory is located and the data of the travel trajectory (see [0055, 0076], Figure 2, a vector field is generated for the probe points and map data for the road segment, i.e. a region in which deviation is to be evaluated);
determining a deviation weight of the travel trajectory (see [0080] the mean signed normal distance for the segment) based on a mean value of projection distances of trajectory points included in the travel trajectory, and a projection distance of each trajectory point included in the deviation region (see [0080] the mean being based on the signed normal distance for each probe point, which (see Figure 4) is a normal distance, i.e. distance between the path a projected normal line to the point)), and
determining the global quality of the travel trajectory based on the deviation weight of the travel trajectory (see [0080, 0082] the mean signed distance at step 614 (global quality) being based on the mean signed distance determined in step 610 (the deviation weight)).


McErlain, II et al. does not explicitly recite the method of claim 1, wherein determining the global quality of the travel trajectory based on the road information of the road where the travel trajectory is located and the data of the travel trajectory comprises:
determining a deviation weight of the travel trajectory based on a global time difference, and a local time difference, the global time difference being a time difference between a first trajectory point and a last trajectory point included in the travel trajectory, and the local time difference being a time difference between each trajectory point and the last trajectory point included in the travel trajectory.


However Holder teaches a technique in determining quality of trajectory-matching data (see [0014, 0022] calculating map matching confidence), wherein determining quality comprises:
(see [0091] calculating link confidence, which [0054] is a map matching confidence) based on a global time difference (see [0093] first evaluating the time window for the entire GPS trajectory from position 0 to n), and a local time difference (see [0086, 0094] iterating and calculating the probability for each time step, i.e. using local time stamp data points), the global time difference being a time difference between a first trajectory point and a last trajectory point included in the travel trajectory, and the local time difference being a time difference between each trajectory point and the last trajectory point included in the travel trajectory (see [0029] each position information contains a position and time stamp, and [0063] time windows are defined by the interval between positions, i.e. a time difference between the points).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the quality determination of McErlain, II et al. to additionally consider the time difference data, as is taught by Holder, with the motivation of increasing the accuracy of the quality determination by obtaining better results in the confidence calculation (see Holder [0015]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0011684A1 (McErlain, II et al.) in view of Published Application US2019/0360818A1 (Linder et al.). further in view of Published Application US2019/0204096A1 (Cai et al.).

Regarding Claim 3, McErlain, II et al. discloses wherein determining the global quality of the travel trajectory based on the road information of the road where the travel trajectory is located and the data of the travel trajectory (see [0080-0082 the mean signed normal distance) comprises:
determining a projection distance of the travel trajectory (see [0078] Figure 4, calculating a normal distance from the probe point to road segment); and
(see [0080] the mean signed normal distance (global quality) being the mean of the individual projection distances), the angle between the travel direction and the road direction, and the emission probability.
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.


McErlain, II et al. does not explicitly recite the method of claim 1, wherein determining the global quality of the travel trajectory based on the road information of the road where the travel trajectory is located and the data of the travel trajectory comprises:
determining an angle between a travel direction and a road direction, based on the road information of the road where the travel trajectory is located and the data of the travel trajectory.

However Linder et al. teaches a technique in evaluating map matching data (see [0060], an objective function which define a map matching criteria (a score, or type of quality)), comprising:
determining an angle between a travel direction and a road direction, based on the road information of the road where the travel trajectory is located and the data of the travel trajectory (see [0060] the objective function including an angular difference with respect to a probe heading and the road link direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of McErlain, II et al. to additionally consider an angle between a travel direction and a road direction, as is taught by Linder et al., with the motivation of enhancing the (see Linder et al. [0060]).


Additionally, McErlain, II et al. does not explicitly recite the method of claim 1, wherein determining the global quality of the travel trajectory based on the road information of the road where the travel trajectory is located and the data of the travel trajectory comprises:
determining an emission probability, based on the road information of the road where the travel trajectory is located and the data of the travel trajectory.

However Cai et al. teaches a technique of evaluating map matching (see [0037-0038] determining if a candidate road matches an observed location (trajectory)), comprising:
determining an emission probability, based on the road information of the road where the travel trajectory is located and the data of the travel trajectory (see [0037-0038] calculating an emission probability based on the distance between the location data and road).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determination of normal distances McErlain, II et al. to further include the calculating of the emission probability, as is taught by Cai et al., with the motivation of enhancing the robustness and flexibility of the method by improving determinations of map matching accuracy in an unsupervised manner (see Cai et al. [0006-0007]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0178499A1 (Dong et al.), in view of Publication US2018/0070213A1 (Ali et al.).

Regarding Claim 5, Dong et al. does not explicitly recite the method of claim 4, wherein dividing each sliding sub-window based on the smoothness of the trajectory segment in the sliding sub-window, comprises:
for the trajectory segment in the sliding sub-window, in response to detecting that an angle between a travel direction of a trajectory point included in the trajectory segment and a travel direction of a previous adjacent trajectory point is greater than an angle threshold, determining the trajectory point as a starting point of a new trajectory segment.

However Ali et al. teaches a technique to divide trajectory data, wherein:
in response to detecting that an angle between a travel direction of a trajectory point included in the trajectory segment and a travel direction of a previous adjacent trajectory point is greater than an angle threshold, determining the trajectory point as a starting point of a new trajectory segment (see [0069] a trajectory is divided by sections in between turns and a turn (starting point of a new segment) “may be based at least in part on determining an angle formed by adjacent segments of the trajectory exceeds a threshold”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dividing of the segments of Dong et al. to further consider an angle threshold, as is taught by Ali et al., with the motivation of increasing the flexibility and robustness of the method by providing for different ways to decompose a trajectory into segments (see Ali et al. [0068]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0178499A1 (Dong et al.), in view of Publication JP2008122230A (Naito).

Regarding Claim 6, Dong et al. discloses determining a quality metric of the trajectory segment based on the trajectory data of the trajectory segment and the road information of road where the trajectory segment is located (see [0038], a map matching confidence for each sliding window based on the trajectory data) and determining a road attribute of the trajectory segment (see Figure 7, a shape amount attribute corresponding to the trajectory).

Dong et al. does not explicitly recite the method of claim 1, wherein determining the local quality of the trajectory segment based on the trajectory data of the trajectory segment and the road information of the road where the trajectory segment is located comprises:
determining a weight of the trajectory segment based on the trajectory data of the trajectory segment and the road information of road where the trajectory segment is located; and
determining the local quality of the trajectory segment based on the weight of the trajectory segment and a weight of road attribute of the trajectory segment.

However, Naito teaches a technique to calculate map matching error, including:
determining a weight of road attribute of the trajectory segment (see [0045] a coefficient for estimated error amount, according to the shape of a road).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method calculating confidence of Dong et al. to further consider the road attribute as modified by a coefficient (weight) as is taught by Naito, such that the confidence of the trajectory segment has a relative weight of 1, and the weight of the trajectory segment and road attribute are each taken into account, with the motivation of more accurately determining map matching quality by taking into account additional factors such as error from moving distance of a vehicle (see Naito [0045]).

Regarding Claims 9, 10, 12, 13, 16, 17, 19, and 20: all limitations as recited have been analyzed with respect to Claims 2, 3, 5, and 6. Claims 9, 10, 12, and 13 pertain to an apparatus corresponding to the method of Claims 2, 3, 5, and 6. Claims 16, 17, 19, and 20 pertain to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claims 2, 3, 5, and 6. Claims 9, 10, 12, 13, 16, 17, 19, and 20 do not teach or define any new limitations beyond Claims 2, 3, 5, and 6, and therefore are rejected under the same rationale.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
US-20170322035-A1 teaches subject matter including evaluating map matching with regards to a branch (see e.g. [0010]).
US-20190376795-A1 teaches subject matter including evaluation of areas of interest regarding map matching distances (see e.g. [0008]).
US-20200158515-A1 teaches subject matter including determining map matching confidence (see e.g. [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619